Case 1:19-cv-00381-CFC Document 30 Filed 12/17/19 Page 1 of 10 PageID #: 542




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

 ENDOBOTICS, LLC,                           )
                                            )
               Plaintiff,                   )
                                            )
   v.                                       ) C.A. No. 19-381-CFC
                                            )
 MEDROBOTICS CORPORATION,                   )
                                            )
               Defendant.                   )


                       SECOND AMENDED COMPLAINT

        Plaintiff Endobotics, LLC (“Endobotics”), hereby alleges for its Complaint

for Patent Infringement against Medrobotics Corporation (“Medrobotics” or

“Defendant”) on personal knowledge as to its own activities and on information

and belief as to all other matters, as follows:

                               NATURE OF THE ACTION

        1.    This action arises under 35 U.S.C. § 271 for Defendants’ infringement

of Endobotics’ U.S. Patent Nos. 7,147,650 and 7,708,758 (attached hereto as

Exhibits A-B, respectively).

                                          PARTIES

        2.    Plaintiff Endobotics is a Delaware limited liability company with a

registered agent located at 160 Greentree Drive, Suite 101, Dover, Delaware

19904.
Case 1:19-cv-00381-CFC Document 30 Filed 12/17/19 Page 2 of 10 PageID #: 543




      3.     Defendant Medrobotics is a Delaware corporation with a place of

business at 475 Paramount Drive, Raynham, Massachusetts 02767.

                             JURISDICTION AND VENUE

      4.     This is an action for patent infringement arising under the provisions

of the Patent Laws of the United States of America, Title 35 of the United States

Code, §§ 100, et seq.

      5.     Subject matter jurisdiction over Endobotics’ claims is conferred upon

this Court by 28 U.S.C. § 1331 (federal question jurisdiction) and 28 U.S.C. §

1338(a) (patent jurisdiction).

      6.     This Court has personal jurisdiction over Defendant Medrobotics

because, upon information and belief, Medrobotics is incorporated under the laws

of the State of Delaware and has a registered agent for service of process in

Delaware.

      7.     This Court also has personal jurisdiction over Medrobotics because,

upon information and belief, Medrobotics markets, sells, and/or offers for sale the

Accused Products (defined in the Infringement Contentions provided to

Defendants) nationally, including to Delaware, and therefore, Medrobotics has

established minimum contacts with this forum and regularly conducts business in

in this forum, demonstrating that Medrobotics has continuous and systematic

contacts with Delaware. The exercise of personal jurisdiction comports with
Case 1:19-cv-00381-CFC Document 30 Filed 12/17/19 Page 3 of 10 PageID #: 544




Medrobotics’ right to due process, because it has purposefully availed itself of the

privilege of conducting activities nationally, including within the District of

Delaware, such that it should reasonably anticipate being hailed into court here.

      8.     Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b) and (c) and § 1400(b) at least because Defendant Medrobotics is a

Delaware corporation, and upon information and belief, transacts business within

this district, and has committed acts in this district that infringe U.S. Patent Nos.

7,147,650 and 7,708,758.

                                     BACKGROUND

      9.     Endobotics’ predecessor-in-interest, Cambridge Endoscopic Devices,

Inc. (“Cambridge”), developed and manufactured minimally invasive surgical

tools. For example, Cambridge developed a surgical instrument that increases the

manipulative ability of a surgical tool affixed to the end of the surgical instrument.

Recognizing their value to laparoscopic surgery as well as trans-oral and trans-anal

surgery, Endobotics acquired the patents-in-suit and Cambridge’s know-how and

trade secrets when Cambridge went bankrupt.

      10.    Medrobotics manufactures and sells a single-port surgery solution

with a highly articulated multi-linked scope, providing a single-port approach with

increased maneuverability. (See https://medrobotics.com/gateway/flex-robotic-

system/). This product incorporates the features claimed in numerous claims in
Case 1:19-cv-00381-CFC Document 30 Filed 12/17/19 Page 4 of 10 PageID #: 545




Endobotics’ patents. Since at least early 2017, Medrobotics has known about

Endobotics’ patents. Endobotics sent Medrobotics numerous letters and claim

charts, in which Endobotics informed Medrobotics in detail that their product

incorporates a number of features claimed in Endobotics’ patents.

      11.    Upon information and belief, Defendant designed and manufactured

their product with Design Standards Corporation of Charlestown, New Hampshire,

the same company used by Cambridge to design and manufacture Cambridge’s

surgical tools. Defendant’s surgical tool looks substantially similar to Cambridge’s

surgical instrument that was previously on the market. Design Standards

Corporation had access to the know how and trade secrets of Cambridge that are

now owned by Endobotics. Given the similarity of Medrobotic’s products to

Cambridge’s products, discovery may show that Endobotic’s know how and trade

secrets were misappropriated by Design Standards and/or Medrobotics.

      12.    Defendant has refused to negotiate in good faith to avoid this lawsuit.

Even after Endobotics presented detailed claim charts highlighting the elements of

the Endobotics patents and mapping them to elements of the Medrobotics product,

Defendant refused to substantive discuss a license to cure the infringement. To

date, even after the lawsuit, Medrobotics refuses to consider a license.
Case 1:19-cv-00381-CFC Document 30 Filed 12/17/19 Page 5 of 10 PageID #: 546




      COUNT 1: INFRINGEMENT OF U.S. PATENT NO. 7,147,650

      13.    Endobotics re-alleges and incorporates the allegations in each of the

preceding paragraphs as if fully set forth herein.

      14.    United States Patent No. 7,147,650 (“the ’650 patent”), entitled

“Surgical Instrument,” was duly and legally issued by the U.S. Patent and

Trademark Office on December 12, 2006. Endobotics is the owner by assignment

of all right, title and interest in and to the ‘650 patent, including all right to recover

for any and all infringement thereof. All necessary maintenance fees for the ‘650

patent have been timely paid in full. The ‘650 patent is valid and enforceable. A

true and correct copy of the ‘650 patent is attached as Exhibit A.

      15.    Infringement contentions for the ‘650 Patent, which are incorporated

herein by reference, have been provided to Defendant’s counsel but not filed with

the Court due to the Highly Confidential information contained therein.

      16.    Therefore, at least one Accused Products meet all of the limitations of

at least claims 4, 6-8, 10, 31, 34, 36, 38, 41, 44, 46, 48, 60, 65-66, and 73-74,

literally or under the doctrine of equivalents.

      COUNT 2: INFRINGEMENT OF U.S. PATENT NO. 7,708,758

      17.    Endobotics re-alleges and incorporates the allegations in each of the

preceding paragraphs as if fully set forth herein.
Case 1:19-cv-00381-CFC Document 30 Filed 12/17/19 Page 6 of 10 PageID #: 547




      18.    United States Patent No. 7,708,758 (“the ‘758 patent”), entitled

“Surgical Instrument,” was duly and legally issued by the U.S. Patent and

Trademark Office on May 4, 2010. Endobotics is the owner by assignment of all

right, title and interest in and to the ‘758 patent, including all right to recover for

any and all infringement thereof. All necessary maintenance fees for the ‘758

patent have been timely paid in full. The ‘758 patent is valid and enforceable. A

true and correct copy of the ‘758 patent is attached as Exhibit B.

      19.    Infringement contentions for the ‘758 Patent, which are incorporated

herein by reference, , have been provided to Defendant’s counsel but not filed with

the Court due to the Highly Confidential information contained therein.

      20.    Therefore, the Accused Products meet all of the limitations of at least

claims 1, 9, and 13-19, literally or under the doctrine of equivalents.

                                    Willful Infringement

      21.    Endobotics re-alleges and incorporates the allegations in each of the

preceding paragraphs as if fully set forth herein.

      22.    Upon information and belief, all of Defendant’s infringing activities

have been done with knowledge, understanding and appreciation of the ‘650 patent

and the ‘758 patent, and the rights in the surgical instrumentation these patents

bestow on Endobotics.
Case 1:19-cv-00381-CFC Document 30 Filed 12/17/19 Page 7 of 10 PageID #: 548




      23.    Upon information and belief, Defendant has known about the ‘650

patent and the ‘758 patent, and their pertinence to their business activities, for

several years.

      24.    For at least the past two years, rejecting all offers to discuss a license,

Defendant has continued in a course of conduct without taking sufficient steps to

ensure the non-infringement of the ‘650 patent and the ‘758 patent by, inter alia,

continuing to sell, offer for sale and manufacture products whose use in the manner

directed by Defendant infringes the ‘650 patent and the ‘758 patent.

      25.    Upon information and belief, Defendant instructed their designer and

manufacturer, Design Standards Corporation, to design the infringing product,

based on the specifications of the Cambridge surgical instrument, as well as the

‘650 patent and ‘758 patent.

      26.    Defendant’s actions in spite of continued warnings by Endobotics

evidence a willful disregard of Endobotics’ rights vis-à-vis the ‘650 patent and the

‘758 patent and a desire to profit irrespective of U.S. patent laws.

      27.    Defendant’s acts of infringement have caused and will continue to

cause substantial and irreparable damage to Endobotics.

                                        DAMAGES

      28.    On information and belief, 35 U.S.C. § 287(a) was complied with at

all relevant times.
Case 1:19-cv-00381-CFC Document 30 Filed 12/17/19 Page 8 of 10 PageID #: 549




      29.    Endobotics has sustained damages as a direct and proximate result of

Defendants infringement of the ‘650 patent and the ‘758 patent.

      30.    As a consequence of Defendant’s past infringement of the ‘650 patent,

and the ‘758 patent, Endobotics is entitled to the recovery of past damages in the

form of, at a minimum, a reasonable royalty.

      31.    As a consequence of Defendant’s continued and future infringement

of the ‘650 patent and ‘758 patent, Endobotics is entitled to royalties for its

infringement of the ‘650 patent and ‘758 patent on a going-forward basis.

      32.    Because Defendant’s infringement of the ‘650 patent and ‘758 patent

has been and continues to be willful, Endobotics is entitled to treble damages.

                                 PRAYER FOR RELIEF

      33.    WHEREFORE, Endobotics respectfully requests that this court enter

judgment against Defendants as follows:

      A.     Adjudging that Defendants have infringed at least 4, 6-8, 10, 31, 34,

36, 38, 41, 44, 46, 48, 60, 65-66, and 73-74 of the ‘650 patent, and claims 1, 9, and

13-19 of the ‘758 patent, in violation of 35 U.S.C. §§ 271(a) and (b);

      B.     An award of damages to be paid by Defendants adequate to

compensate Endobotics for Defendant’s past willful infringement and any

continuing or future infringement up until the date such judgment is entered, and in

no event less than a reasonable royalty, including interest, costs and disbursements
Case 1:19-cv-00381-CFC Document 30 Filed 12/17/19 Page 9 of 10 PageID #: 550




pursuant to 35 U.S.C. § 284 and, if necessary to adequately compensate Plaintiff

for Defendant’s infringement, an accounting of all infringing sales including

without limitation those sales not presented at trial;

      C.     Ordering an injunction or for Defendant to continue to pay royalties to

Endobotics for infringement of the ‘650 patent and ‘758 patent, on a going-forward

basis at an increased amount to account for willfulness;

      D.     Awarding Endobotics treble damages based on any infringement to be

willful pursuant to 35 U.S.C. § 284;

      E.     Adjudging that Defendant willfully infringed the patents-in-suit and

this case be exceptional under 35 U.S.C. § 285 and awarding enhanced damages,

including costs and attorneys’ fees, to Endobotics;

      F.     Awarding Endobotics pre-judgment and post-judgment interest at the

maximum rate permitted by law on its damages; and

      G.     Granting Endobotics such further relief as this Court deems just and

proper under the circumstances.

                           DEMAND FOR JURY TRIAL

      Endobotics, LLC demands a trial by jury on all claims and issues so triable.
Case 1:19-cv-00381-CFC Document 30 Filed 12/17/19 Page 10 of 10 PageID #: 551




                                        /s/ John W. Shaw
                                        John W. Shaw (No. 3362)
                                        SHAW KELLER LLP
                                        I.M. Pei Building
                                        1105 North Market Street, 12th Floor
OF COUNSEL:                             Wilmington, DE 19801
Joseph M. Casino                        (302) 298-0700
Rikesh Patent                           jshaw@shawkeller.com
WIGGIN AND DANA LLP                     Attorneys for Plaintiff
437 Madison Avenue, 35th Floor
New York, NY 10022
(212) 490-1700

Benjamin M. Daniels
WIGGIN AND DANA LLP
One Century Tower
265 Church Street
New Haven, CT 06510

Dated: December 11, 2019
